DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear wherein the specification describing the hydrophilization treatment is a chromium and manganese free treatment.  Claims 2-4 are rejected for depending on rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what “hydrophilization treatment is a chromium and manganese free treatment” entails.  Clarification is required. Paragraph 8 of the specification describes the treatment is done on a PPS resin surface that doesn’t contain chromium and manganese.  Therefore, for the purpose of examination, this limitation is understood as treatment of a chromium and manganese free PPS resin surface.  Claims 2-4 are rejected for depending on rejected claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shotton et al. (US 3,597,336).
 	With respect to claim 1, Shotton describes a method for treating a surface of resins such as polyarylene sulfides, which is polyphenylene sulfide (please see Tsuchiya US 2011/0143110, para. 91, cited in the notice of reference describing polyphenylene sulfide is a polyarylene sulfide) in a solution sulfuric acid electrolyzed therein (col. 3, lines 17, 60-73).  The same material is being treated with the exact same chemicals would provide claimed hydrophilization treatment of polyphenylene sulfide resin.  Shotton describes the surface is before an acid chromate etch.  Therefore, the surface would be free of chromium and manganese.  This which would provide claimed “hydrophilization treatment is a chromium and manganese free treatment”.
 	With respect to claim 3, the temperature treatment is from room temperature up to boiling point of the solution (col. 4, lines 10-12).  This would include any of claimed 20-70 degree C.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shotton as applied to claim 1 above.
 	With respect to claim 4, Shotton doesn’t describe that the persulfuric acid concentration of the solution is 3 g/L or higher.  However, chemical concentration of a compound is a result-effective variable since he teaches that the persulfate bath containing a concentration in the range from 25 wt% to saturation of persulfuric acid (claim 1).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to determine a concentration of persulfuric acid concentration through routine experimentation because that would provide an optimum concentration to condition the resin substrate with expected results.
 	With respect to claim 2, the amount of sulfuric acid would depend on the amount of persulfuric acid desired in the solution as persulfuric acid is formed by electrolysis of sulfuric acid (col. 3, lines 70-75).  Therefore, it would be within the knowledge of one skill in the art before the effective filing date of the invention to provide a high sulfuric acid concentration such as 60-90 wt% because it would facilitate in making persulfuric .
Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered but they are not persuasive. 
With respect to applicant’s remark that Shotton doesn’t describe the hydrophilization treatment is a chromium and manganese free treatment because he  describes a treatment includes acid chromium etch is found unpersuasive.  As discussed above, Shotton teaches a method for treating a surface of resins such as polyarylene sulfides, which is polyphenylene sulfide.  This reads on claimed hydrophilzation treatment.  He further teaches that it is done before a chromium etch.  Therefore, the surface is free of chromium and manganese when the treatment is being processed.  This reads on claimed the hydrophilization treatment is a chromium and manganese free treatment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



5/7/2021